Since the foregoing opinion was prepared, a properly certified transcript has been filed in the office, and with the consent of the attorney general the order remanding the case is, on motion of defendant's counsel, rescinded. The want of original jurisdiction in the superior court to try and determine the offence charged in the indictment, is decided inState v. Craig, ante 669, rendering unnecessary the consideration of the other exceptions taken *Page 693 
in the court below. It is therefore adjudged that there is error, and the motion in arrest of judgment is sustained:
Error.                                        Judgment arrested.